Terral, J.,
delivered the opinion of the court.
In the prohibition county of Coahoma, at the April term, 1898, of the circuit court of said county, Crawley was indicted *922for selling intoxicating liquors. There was but a single count in the indictment, and it charged that Crawley, on the fourth day of April, 1898, in said county, “did then and there sell wines, alcoholic, malt, intoxicating, and spirituous liquors, without any authority so to do, against,” etc. A jury was waived, and by agreement the case was tried by the judge, whereupon it was admitted that the defendant, Crawley, had sold in said county, at the time alleged, a bottle of hard cider, made from the fermented juice of the apple, and containing from two and one-half to five per centum of alcohol, and that it was sold as a beverage. A verdict and judgment being given for the defendant, the state appeals from the decision of the court adjudging said sale to be legal. The act of February 11, 1898, levied a privilege tax of $500 on each dealer in cider, except pure apple cider of domestic growth, and the question is, whether alcoholic cider from fermentation is included in phrase £ ‘ pure apple cider. ’ ’ Cider is taxed, except pure apple cider of domestic growth. That pure apple cider, in the legislative mind, is something different from cider to be taxed, is quite plain. Legislatures, as well as courts, take notice of matters of common knowledge, and the custom of our farmers of selling sweet apple cider in the summer and fall was well known to them, as well as that the character of such drink was pleasant, wholesome, and unintoxicating. This domestic cider is generally, probably always, sweet and unfermented, and' the legislature intended that cider, not of domestic growth, should be conclusively presumed to be fermented or alcoholic cider. The legislature was dealing in measures to exclude alcoholic drinks, and it could not have intended to legalize the sale of alcoholic cider; and while the purpose of the legislature might have been expressed in less doubtful terms, we feel constrained to hold that the sale of hard cider is illegal in prohibition counties, and in other counties it requires a license tax of $500.

We thinh that the defendant should home been convicted upon the evidence before the court.